Exhibit 10.3

EXECUTION VERSION

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of January 3, 2014 (this “Agreement”), between
ACP Re, Ltd., a Bermuda exempted company, (“Parent”), and Mr. Michael H. Lee
(“Shareholder”), solely in Shareholder’s capacity as an owner of common shares,
par value $0.01 per share (“Company Shares”), of Tower Group International,
Ltd., a Bermuda exempted company (the “Company”), and not in any other capacity.

WHEREAS, on January 3, 2014, Parent, the Company and London Acquisition Company
Limited, a Bermuda exempted company and a wholly owned subsidiary of Parent
(“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement); and

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, Parent and Merger Sub have required that Shareholder
enter into this Agreement, and in order to induce Parent and Merger Sub to enter
into the Merger Agreement, Shareholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration for the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:

1. Agreement to Vote. Subject to Section 6, at every meeting of the shareholders
of the Company, and at every postponement or adjournment thereof, Shareholder
irrevocably agrees to appear at such meeting and vote (in person or by proxy)
all Voting Shares (as hereinafter defined) entitled to be voted thereat or to
cause all Voting Shares to be voted: (i) in favor of the adoption of the Merger
Agreement; (ii) against any Takeover Proposal; (iii) against any action,
agreement or transaction (other than the Merger Agreement or the transactions
contemplated thereby) or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement that would reasonably be expected to result in any of
the conditions to the Company’s obligations under the Merger Agreement not being
fulfilled; (iv) against any proposal made in opposition to or in competition
with the Merger or the transactions contemplated by the Merger Agreement; (v) in
favor of any adjournment or postponement of the Company Shareholders Meeting
with respect to the Merger Agreement and the Merger if there are not sufficient
votes for the approval of the Merger Agreement; and (vi) in favor of any other
matter necessary to the consummation of the transactions contemplated by the
Merger Agreement and voted upon by the shareholders of the Company. Shareholder
acknowledges receipt and review of a copy of the Merger Agreement.

2. Grant of Proxy. In furtherance of the agreements contained in Section 1 of
this Agreement and as security for such agreements, Shareholder hereby
irrevocably appoints Parent, the executive officers of Parent, and each of them
individually, as the sole and exclusive attorneys-in-fact and proxies of
Shareholder, for and in the name, place and stead of Shareholder, with full
power of substitution and resubstitution, to vote, grant a consent or approval
in respect of, or execute and deliver a proxy to vote all Voting Shares: (i) in
favor of the adoption of the



--------------------------------------------------------------------------------

Merger Agreement; (ii) against any Takeover Proposal; (iii) against any action,
agreement or transaction (other than the Merger Agreement or the transactions
contemplated thereby) or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement that would reasonably be expected to result in any of
the conditions to the Company’s obligations under the Merger Agreement not being
fulfilled; (iv) against any proposal made in opposition to or in competition
with the Merger or the transactions contemplated by the Merger Agreement; (v) in
favor of any adjournment or postponement of the Company Shareholders Meeting
with respect to the Merger Agreement and the Merger if there are not sufficient
votes for the approval of the Merger Agreement; and (vi) in favor of any other
matter necessary to the consummation of the transactions contemplated by the
Merger Agreement and voted upon by the shareholders of the Company. THIS PROXY
IS IRREVOCABLE AND COUPLED WITH AN INTEREST.

3. Representations and Warranties of Shareholder. Parent acknowledges that
neither Shareholder nor any person on behalf of Shareholder makes any
representation or warranty, whether express or implied, of any kind or
character, except as expressly set forth in this Agreement. Shareholder
represents and warrants, as of the date hereof, that:

(a) (i) Shareholder is the beneficial owner of, and has the sole power to vote,
6,969,479 Company Shares (which, together with any shares of Company Shares over
which Shareholder acquires record ownership or beneficial ownership on or after
the date of this Agreement, are referred to as the “Voting Shares”); (ii) the
most recent report filed by or on behalf of Shareholder with the Securities and
Exchange Commission pursuant to Section 16 of the Securities Exchange Act of
1934, as amended, is accurate in all material respects; and (iii) no proxies, if
heretofore given in respect of any or all of the Voting Shares, are irrevocable,
and any such proxies have heretofore been revoked;

(b) (i) Shareholder has the full legal right and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and (ii) this
Agreement has been duly and validly executed and delivered by Shareholder and,
assuming due authorization, execution and delivery by Parent, constitutes a
legal, valid and binding obligation of Shareholder, enforceable against
Shareholder in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and other similar
laws affecting creditors’ rights generally and general principles of equity,
including good faith and fair dealing, regardless of whether in a proceeding at
equity or at law); and

(c) (i) no filing with, and no permit, authorization, consent or approval of,
any state, federal or foreign governmental authority is necessary on the part of
Shareholder for the execution and delivery of this Agreement by Shareholder and,
except as contemplated by the Merger Agreement, the consummation by Shareholder
of the transactions contemplated hereby and (ii) neither the execution and
delivery of this Agreement by Shareholder nor the consummation by Shareholder of
the transactions contemplated hereby nor compliance by Shareholder with any of
the provisions hereof shall (x) result in the creation of a lien on any of the
Voting Shares or (y) violate any order, writ, injunction, decree, statute, rule
or regulation applicable to Shareholder or any of the Voting Shares, except in
the case of (x) or (y) for liens, violations, breaches or defaults that would
not in the aggregate materially impair the ability of Shareholder to perform
Shareholder’s obligations hereunder.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of Parent. Shareholder acknowledges that
neither Parent nor any person on behalf of Parent makes any representation or
warranty, whether express or implied, of any kind or character, except as
expressly set forth in this Agreement. Parent represents and warrants, as of the
date hereof, that:

(a) (i) Parent is duly organized and validly existing and in good standing under
the laws of the jurisdiction of its organization and has full corporate power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby; (ii) the execution, delivery and performance by Parent of
this Agreement and the consummation by Parent of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of Parent; and (iii) this Agreement has been duly and validly executed and
delivered by Parent and, assuming due authorization, execution and delivery by
Shareholder, constitutes a legal, valid and binding obligation of Parent,
enforceable against Parent in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally and general principles
of equity, including good faith and fair dealing, regardless of whether in a
proceeding at equity or at law); and

(b) (i) no filing with, and no permit, authorization, consent or approval of,
any state, federal or foreign governmental authority is necessary on the part of
Parent for the execution and delivery of this Agreement by Parent and, except as
contemplated by the Merger Agreement, the consummation by Parent of the
transactions contemplated hereby and (ii) neither the execution and delivery of
this Agreement by Parent nor the consummation by Parent of the transactions
contemplated hereby nor compliance by Parent with any of the provisions hereof
shall (x) result in the creation of a lien on any of its assets, (y) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Parent or any of its assets, or (z) contravene, conflict with, or result in any
violation or breach of any provision of its certificate of incorporation or
bylaws, except in the case of (x) or (y) for liens, violations, breaches or
defaults that would not in the aggregate materially impair the ability of Parent
to perform Parent ‘s obligations hereunder.

5. Remedies. Each party acknowledges and agrees that each party hereto will be
irreparably damaged in the event any of the provisions of this Agreement are not
performed by the parties in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each party hereto shall be
entitled to an injunction to prevent breaches of this Agreement, and to specific
enforcement of this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state having subject matter
jurisdiction without any requirement to post a bond. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.

6. Termination. Notwithstanding any other provision of this Agreement or any
other agreement, this Agreement and all rights and obligations of the parties
under this Agreement shall terminate and cease to have any force or effect,
without any further action by any party, upon the earliest of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) the
Effective Time (such earliest occurrence, the “Expiration Time”), except for the
provisions of Section 10, which shall survive the Expiration Time. Nothing in
this Section 6 shall relieve any party of liability for any knowing and
deliberate breach of this Agreement.

 

3



--------------------------------------------------------------------------------

7. Transfer of Shares. Except as contemplated by the Merger Agreement,
Shareholder agrees that it shall not, directly or indirectly, on or after the
date hereof: (i) sell, assign, transfer (including by operation of law), pledge,
dispose of or otherwise encumber any of the Voting Shares or otherwise agree to
do any of the foregoing (each, a “Transfer”); (ii) deposit any Voting Shares
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement; (iii) enter into any contract, option or other arrangement or
undertaking with respect to the Transfer of any Voting Shares; or (iv) knowingly
take any action that would make any representation or warranty of Shareholder
herein untrue or incorrect in any material respect or have the effect of
preventing or disabling Shareholder from performing Shareholder’s obligations
hereunder. Notwithstanding the foregoing, Shareholder may Transfer any or all of
the Voting Shares to any person who shall have executed and delivered to Parent
a joinder to this Agreement pursuant to which such person shall be bound by all
of the terms and provisions of this Agreement.

8. Agreement Solely as Shareholder. Notwithstanding anything in this Agreement
to the contrary, Shareholder is not entering into this Agreement or making any
agreement herein in any capacity other than as record holder or beneficial owner
of the Voting Shares, and nothing herein shall be construed to limit or affect
any action or inaction by Shareholder, in Shareholder’s capacity as a director,
officer or fiduciary of the Company (or a Company Subsidiary), and any such
action or inaction shall not be deemed to be a breach of this Agreement.

9. Non-Solicitation. Shareholder shall not, directly or indirectly, (A) solicit,
initiate or knowingly facilitate or encourage (including by way of furnishing
non-public information) the submission of any inquiries regarding, or the making
of any proposal, request or offer that constitutes, or would reasonably be
expected to lead to, a Takeover Proposal, (B) engage in, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
other Person any information or afford access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries to any
Person, in connection with, or for the purpose of, encouraging or facilitating a
Takeover Proposal or (C) enter into any letter of intent, agreement or agreement
in principle with respect to a Takeover Proposal, in each case except in his
capacity as an officer of the Company to the extent that at such time the
Company is permitted to take such action pursuant to Section 5.02 of the Merger
Agreement.

10. Miscellaneous.

(a) Notices. Any notice, request, instruction or other communication provided to
a party pursuant to this Agreement shall be in writing and delivered by hand or
overnight courier service or by facsimile, if to Parent, to the address or
facsimile number set forth in the Merger Agreement, or if to Shareholder, to the
address or facsimile number set forth below Shareholder’s name on the signature
page hereto, or to such other persons, addresses or facsimile numbers as may be
designated in writing by the party entitled to receive such communication as
provided above. Each such communication will be effective (i) if delivered by
hand or overnight courier service, when such delivery is made at the address
specified on the signature page hereto, or (ii) if delivered by facsimile, when
such facsimile is transmitted to the facsimile number specified on the signature
page hereto and appropriate confirmation is received.

 

4



--------------------------------------------------------------------------------

(b) Assignment. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by any party hereto, in whole or part (whether by
operation of law or otherwise), without the prior written consent of the other
party hereto and any attempt to do so shall be null and void; provided, that
Shareholder may assign it rights and obligations hereunder, other than its
obligations under Section 8, in connection with any Transfer of Voting Shares
that complies with the terms of Section 7.

(c) Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(d) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts
executed in and to be performed in that State, except to the extent the
provisions of the laws of Bermuda are mandatorily applicable to the Merger. Each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and any Federal appellate court
therefrom (or, if United States federal jurisdiction is unavailable over a
particular matter, the Supreme Court of the State of New York, New York County),
in any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action except in such court,
(ii) agrees that any claim in respect of any such action or proceeding may be
heard and determined in such court, (iii) waives, to the fullest extent it may
legally and effectively do so any objection which it may now or hereafter have
to venue of any such action or proceeding in such court, and (iv) waives, to the
fullest extent permitted by law, the defense of any inconvenient forum to the
maintenance of such action or proceeding in such court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each of the parties to this Agreement
irrevocably consents to service of process in any such action or proceeding in
the manner provided for notices in Section 10(a) of this Agreement; provided,
however, that nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

(e) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
MERGER, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(e).

 

5



--------------------------------------------------------------------------------

(f) Counterparts; Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile or electronic mail in .PDF form and such
facsimiles or .PDFs will be deemed as sufficient as if actual signature pages
had been delivered.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Amendment. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.

(i) Severability. If any provision of this Agreement or the application thereof
to any person (including, the officers and directors of the Company) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

(j) Entire Agreement. This Agreement and the agreements referred to herein
constitute the full and entire understanding and agreement between the parties
and supersedes all prior written or oral agreements and understandings between
the parties with respect to the subject matter hereof.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and Shareholder have caused this Agreement to be
executed as of the date first written above.

 

ACP RE, LTD. By:  

/s/ Michael Weiner

  Name: Michael Weiner   Title: CFO MICHAEL H. LEE

/s/ Michael H. Lee

120 Broadway 31st Floor New York, NY 10271 Fax: (646) 607-9455

 

7